DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 22 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims cite “the ejection operation” without sufficient antecedent basis. In addition, the liquid ejecting amount/time and the rate/time of the liquid flow are two different units to compare.
				Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 20-21, 27-31, 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabuchi (US 5894313).
Regarding to claims 20, 30, 38:
Mabuchi discloses a recording apparatus comprising:
a tank in which a liquid is stored (FIG. 2, element 120 and column 2, lines 19-20);
              a recording head (FIG. 2, elements 102a-d) that includes ejection ports that eject the liquid from the tank, the recording head being configured to perform an ejection a recording operation by ejecting the liquid from the ejection ports based on recording data (column 2, lines 14-17);
              a circulation unit configured to perform a circulation operation of circulating the liquid in a circulation route including the tank and the recording head (FIG. 4: Means for performing ink circulation in step S303);
             a cleaning unit that performs a cleaning operation of the recording head in contact with the ejection ports (FIG. 4: Means for wiping the printhead in step S307); and  
            a control unit configured to perform the cleaning operation in a state (FIG. 4, the wiping operation in step S307) in which the circulation operation is stopped, then perform the circulation operation (FIG. 4: The ink circulation is stopped then activated in step S303), and then perform a preliminary ejection operation ejecting the liquid not based on the recording data (FIG. 4: The preliminary ejection in step S311).
Regarding to claims 21, 31: wherein the control unit continues to perform the circulation operation while performing the preliminary ejection operation (In FIG. 4, no indication that the circulation is step S303 is stopped when performing the preliminary ejection in step S311).
Regarding to claims 27-29, 37: wherein the recording head includes a pressure chamber filled with the liquid and communicating with the ejection port, and wherein the circulation route includes the pressure chamber, wherein the ejection ports are arranged in an area corresponding to a width of a recording medium, wherein the liquid is black ink (column 11, lines 10-15 and It is conventional in an inkjet printing apparatus, four different color inks including black ink are used to form color images. In addition, in a conventional full-width printhead, the nozzle array is arranged across the width of a printing medium).
Regarding to claim 38: A cap unit that caps the ejection ports (FIG. 1, element 120) and a control unit configured to perform the cleaning operation in a state in which the circulation operation is stopped, then control the cap unit to cap the ejection ports, and then perform the circulation operation in a state where the cap unit caps the ejection ports (FIG. 4: The ink circulation in step S303 is performed while the cap is attached to the printhead until it is released step S304).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853